MEMORANDUM **
Patricia A. Mosby appeals pro se the district court’s order dismissing for lack of jurisdiction her action seeking review of the Internal Revenue Service’s determination approving levy actions against her. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject-matter jurisdiction. Brady v. U.S., 211 F.3d 499, 502 (9th Cir.2000). We affirm.
The district court properly dismissed Mosby’s action because she sought review of a Decision Letter issued following an “equivalent” Collection Due Process (“CDP”) hearing, and such letters are not subject to judicial review under the relevant statute. See 26 U.S.C. 6330; 26 CFR § 301.6330-1(i). Even if Mosby had received a notice of determination following a regular CDP hearing, that determination must be appealed within 30 days in the Tax Court, and Mosby sought review in the district court instead, and she did so almost three months after the Decision Letter was issued. See 26 U.S.C. § 6330(d)(1).
Mosby’s remaining contentions lack merit.
We deny Appellee’s motion for sanctions pursuant to Fed. R.App. P. 38 and 28 U.S.C. § 1912.
AFFIRMED.
Judge Callahan would grant the motion for sanctions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.